Citation Nr: 1014333	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from November 1957 to June 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

A February 2007 rating decision granted service connection 
for tinnitus.  This was a full grant of the benefit sought 
with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 
(Fed. Cir. 1997).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not present in service or until 
years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a July 2006 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims in the July 2006 letter and a subsequent April 2008 
letter.  VCAA notice should be provided to a claimant before 
the initial unfavorable decision on a claim, as was done 
here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service and post-service treatment records.  

In addition, the Veteran was afforded a VA audiological 
examination in September 2006 and a VA ear, nose and throat 
examination by an otolaryngologist in November 2006.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to loud noise while performing military training 
as a flight engineer in service.  The Veteran's service 
records, including his DD-214, show that he served as an 
aircraft mechanic.  Therefore, the Board accepts the 
Veteran's contention of noise exposure in service.  

Service treatment records show that the Veteran was shown to 
have mild left ear hearing loss on audiological evaluation in 
August 1962.  In June 1967, his hearing was within normal 
limits on the right.  On the left, his hearing was within 
normal limits through 4000 hertz, with a mild, high-frequency 
hearing loss at 6000 hertz.  Otherwise, he had normal hearing 
bilaterally on audiological examination during active 
military duty.

The first evidence of hearing loss in the record is from an 
audiogram conducted in January 2005, 37 years after the 
Veteran's discharge from active service.  In addition, a VA 
otolaryngologist who examined the Veteran and reviewed the 
claims folder in November 2006 has opined that because the 
Veteran's hearing was within normal limits in the right ear 
and within normal limits through 4000 hertz one year prior to 
his discharge from service, the Veteran's hearing loss 
disability is not related to service.  Instead, the examiner 
opined that some of the Veteran's hearing loss may be due to 
aging and the mixed hearing loss in his left ear is the 
result of middle ear fluid.  There is no contrary medical 
opinion of record.  

The Veteran's report of a continuity of hearing loss since 
service is competent evidence of a continuity of 
symptomatology.  He first reported such continuity, however, 
years after service and only in connection with the claim for 
VA compensation.  In this regard, the Board notes that 
although the Veteran reported military noise exposure during 
private treatment in 2005, he did not indicate that he had 
experienced continuous hearing loss since his discharge from 
service.  The Board also notes that during the November 2006 
examination, the Veteran reported a 30-40 year history of 
ringing, hissing noise in both ears; however, he did not 
report such a continuous history of hearing loss.  
Furthermore, on VA examination in September 2006, in addition 
to military noise exposure, the Veteran also reported post-
service occupational noise exposure, while working as a 
subcontractor/builder for ten years.  He again reported the 
ten-year history of working as a subcontractor on examination 
in November 2006, but at that time, denied a significant 
history of noise exposure in that occupation.

The first contemporaneous evidence of hearing loss consists 
of the aforementioned January 2005 audiogram, which showed 
bilateral hearing loss.  The Veteran also submitted 
statements in support of his claim in June 2006 and March 
2010, in which he reported hearing loss since service.  He 
did not report a continuity of symptomatology on VA 
examination in September 2006 or November 2006.

The Veteran's recent reports of a continuity of 
symptomatology are contradicted by the contemporaneous 
record.  Hence the weight of the evidence is against finding 
a continuity of hearing loss since service.  It would require 
medical expertise to say that the current hearing loss 
identified long after service, is the result of in-service 
noise exposure.  The Veteran, as a layperson, is not 
qualified to render an opinion concerning the medical cause 
of his hearing loss. 38 C.F.R. § 3.159(a)(1),(2) (2009).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim and service connection for 
bilateral hearing loss disability is not in order.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that his currently demonstrated low back 
disability is related to two back injuries sustained during 
active duty.  He claims specifically that he injured his back 
on at least two occasions in service, once while lifting 
cargo, and once when a jet assisted take off (JATO) unit 
broke free from its mounts and the Veteran caught the device.  
He has reported experiencing ongoing problems with his back 
since the alleged in-service injuries.  In support of his 
claim, the Veteran has submitted a statement from his former 
commanding officer, T.V., a retired Brigadier General, who 
claims that he remembers the Veteran injuring his back in the 
early summer of 1966, when the JATO unit fell from the 
aircraft during pre-flight checks.  General T.V. also claims 
that the Veteran sought medical treatment at the time of the 
injury from Colonel S.H., the flight surgeon for the unit.  
See February 2010 statement from T.V.

Service treatment records are negative for any evidence of a 
back injury or a low back disability.  The post-service 
medical evidence of record shows that in September 2003, the 
Veteran was diagnosed with degenerative disc disease of the 
lumbar spine and a moderately large left paracentral 
protrusion of the L4-L5 disc.  See  treatment records from 
the MRI Center of Cranston.  However, contemporaneous 
evidence of an ongoing low back disability in the years 
following service is not of record.  

Accordingly, an examination and opinion are needed to 
determine the etiology of the Veteran's currently 
demonstrated low back disability.  38 U.S.C.A. § 5103A(d) 
(West 2002).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2009).

The Board also notes that the claims file is negative for any 
medical records related to treatment for the Veteran's back 
dated since September 2003.

The Board also notes that there is no indication in the 
record of when the Veteran was on active duty for training.  
As the Veteran is entitled to service connection for injuries 
or diseases incurred during active duty and active duty for 
training (ACDUTRA), his periods of ACDUTRA need to be 
verified.


Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of 
service on ACDUTRA.

2.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers who 
have treated him for his low back 
disability since September 2003.  After 
securing any necessary authorizations, the 
RO should request copies of all indicated 
records which have not been previously 
secured and associate them with the claims 
folder.  

3.  Afford the Veteran a VA examination to 
determine the etiology of his current low 
back disability.  The examiner should 
provide an opinion as to whether the 
disorder is, at least as likely as not, 
related to the Veteran's active military 
service.

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so.

4.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued.  The case should be 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


